Smith, J.:
This case presents the same situation as is presented in the case of People ex rel. Smyth v. Craig (195 App. Div. 857), and the order should be modified in accordance with the opinion in that case so as to require the comptroller to draw warrant for the sum of $2,500 payable to the relator, and as modified should be affirrhed, without costs.
Clarke, P. J., and Dowling, J., concur; Page, J., dissents; Greenbaum, J., dissents with an opinion, which is printed on page 856.
Order modified as directed in opinion and as so modified affirmed, without costs.